Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of United Community Banks, Inc. We have issued our report dated February25, 2010, included in the Annual Report of United Community Banks, Inc. and subsidiaries on Form 10-K, for the year ended December31, 2009. We hereby consent to the incorporation by reference of said report in this Registration Statement of United Community Banks, Inc. on Form S-3. /s/ Porter Keadle Moore, LLP Atlanta, Georgia March 31, 2010
